United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1782
Issued: March 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 21, 2010 nonmerit decision denying her request for a hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.
Because more than 180 days elapsed from the most recent merit decision of June 5, 2009 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of this case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a hearing under
5 U.S.C. § 8124(b).

1

For final adverse decisions issued on or after November 19, 2008, a claimant has 180 days to file an appeal with
the Board. See 20 C.F.R. § 501.3(e) (2009).

FACTUAL HISTORY
On August 21, 2008 appellant, then a 57-year-old painter, filed a traumatic injury claim
for her back, right shoulder and right lower extremity injuries.2 The Office accepted the claim
for sprains of the lumbar back, right shoulder and upper arm, contusions of the right knee and
ankle and sprain of the right knee medial collateral ligaments. Appellant received appropriate
medical and compensation benefits.
By decision dated June 5, 2009, the Office terminated appellant’s compensation and
medical benefits effective June 6, 2009 on the grounds that her accepted conditions had resolved.
On June 10, 2009 appellant requested an oral hearing before an Office hearing
representative. By letter dated August 20, 2009, the Office notified appellant that an oral hearing
would be held in her case on October 1, 2009.
In a letter dated September 3, 2009, appellant withdrew her request for an oral hearing.
She stated: “I no longer want to appeal this claim. I request cancellation.”
On September 9, 2009 appellant submitted a notice of recurrence as of
September 4, 2009. She stated that she had been separated from her job due to her inability to
perform the duties of employment.
In a letter dated September 30, 2009, the Office informed appellant that it had received
her timely request for a hearing, as well as her petition to withdraw the hearing request. The
Office stated: “This is to notify you that we have accepted your request for the withdrawal of the
hearing.”
In a letter dated November 2, 2009, appellant requested a status report on her recurrence
claim, noting that she required medical treatment for her back condition. By letter dated
March 2, 2010, the Office informed appellant that it could not consider a recurrence claim on a
terminated case.3
On April 30, 2010 appellant requested an oral hearing. In a decision dated May 21, 2010,
the Office denied appellant’s request for a hearing as untimely. It noted that although appellant
was not entitled to a hearing as a matter of right, it had exercised its discretion to consider her
request and determined that the issue in the case could be equally well addressed in a request for
reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act dealing with a
claimant’s entitlement to a hearing before an Office hearing representative states that “[b]efore
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
2

The Office accepted appellant’s claim for bilateral knee conditions under File No. xxxxxx891. In April 2009,
appellant received a schedule award for 23 percent impairment of the right lower extremity.
3

This letter response was not a formal, final decision of the Office.

2

decision of the Secretary ... is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.”4 The
Board has noted that section 8124(b)(1) “is unequivocal in setting forth the limitation in requests
for hearings....”5
ANALYSIS
The Board finds that the Office properly denied appellant’s request for a hearing.
Pursuant to section 8124(b)(1) of the Act, appellant was entitled to a hearing upon her
request within 30 days after the date of the issuance of the Office’s June 5, 2009 termination
decision.6 On June 10, 2009 she made a timely request for an oral hearing. After the Office
scheduled the requested hearing, appellant withdrew her request on September 3, 2009. On
September 9, 2009 she sought alternative relief by filing a recurrence claim. After receiving
notice from the Office on March 2, 2010 that her recurrence claim would not be considered, on
April 30, 2010 appellant filed another request for an oral hearing. As the April 30, 2010 request
was made more than 30 days after the issuance of the June 5, 2009 decision, it was untimely.
Therefore, appellant is not entitled to a hearing as a matter of right.
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings and it must exercise this discretionary authority in deciding whether to grant a hearing.
Its procedures, which require it to exercise its discretion to grant or deny a hearing when a
hearing request is untimely or made after reconsideration under section 8128(a), are a proper
interpretation of the Act and Board precedent. The Office exercised its discretion in this case
and found that appellant’s right to further proceedings could be equally well addressed by
requesting reconsideration. As the only limitation on its authority is reasonableness, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deductions from known
facts.7 There is no evidence that the Office abused its discretion in denying appellant’s request
for a hearing under these circumstances.
On appeal, appellant contends that the accepted conditions have not resolved. She
requests reconsideration by the Board and a new medical evaluation. As noted, the Board does
not have jurisdiction over the merits of this case and therefore will not address appellant’s
arguments.

4

5 U.S.C. § 8124(b)(1).

5

See André Thyratron, 54 ECAB 257 (2002). See also Ella M. Garner, 36 ECAB 238 (1984); Charles E.
Varrick, 33 ECAB 1746 (1982).
6

See supra note 4 and accompanying text.

7

Daniel J. Perea, 42 ECAB 214 (1990).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2010 is affirmed.
Issued: March 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

